DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a placing mechanism” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 objected to because of the following informalities:  
“the upstream end” should be “an upstream end” in claim 7.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a placing mechanism configured to place a cable tie portion…” in claim 1 and 12.
“an insertion mechanism for feeding a strap end of the cable tie…” in claim 1 and 12.
“a tightening mechanism for tightening the cable tie” in claim 1 and 12
“a length adjustment mechanism for adjusting a length…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an insertion mechanism” and “a length adjustment mechanism” are interpreted to mean the same thing, element 13 in the applicant figures.
“a tightening mechanism” is interpreted as element 64 of the figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 12 limitation “a placing mechanism configured to place a cable tie portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of “configured to place a cable tie portion”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a placing mechanism” is not adequate structure for performing the “configured to place a cable tie portion”. 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. (see MPEP 2163.03 VI)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a placing mechanism configured to place a cable tie portion” of claim 1 and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, there is no corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “an insertion mechanism” and “a length adjustment mechanism”. Based on the interpretation above, the two elements are interpreted to be the same element 13 in the figures. Examiner also notes that in [0010] of the specification, the two mechanisms are referring to the same thing. However, the claim is written so that the two elements are two different elements. Clarification is required. For the purpose of examination, the two mechanisms are interpreted to mean the same thing. Similarly, Claim 14 is rejected.
Claim 3 recites the limitation “a second pivoting movement” in line 4. It is unclear if a “first pivoting movement” is required or not.
Claim 4 recites the limitation “the first … pivoting movement” in line 3-4. There is insufficient antecedent basis for this limitation in the claim. The limitation “a first pivoting movement” has not been previously cited.
Claim 4 recites the limitation “the pivotable path portion of the length adjustment mechanism” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation “a pivotable path portion of the length adjustment mechanism” has not been previously cited. Similarly, to claim 1 rejection, it is unclear if the two mechanisms, “insertion mechanism” and “length adjustment mechanism”, are referring to the same thing or not. 
Claim 5 recites the limitation “driving two or more steps in series” in line 3. It is unclear if the linear drive is configured for selectively driving two or more steps or if the linear drive is configured for selectively driving the pivotable path portion in two or more steps. The claim is written as such that the “steps” are what is being driven by the linear drive. 
Claim 9 recites the limitation “that at the downstream jaw preferably being the longer one” in line 2-3. It is unclear if the downstream jaw must be longer or not. Examiner suggests positively reciting this feature.
Claim 11 recites the limitation “a width selected in accordance with the width of the strap” in line 3-4. The claim is rendered indefinite by reference to an object that is variable.  See 2173.05(b) Section II. 
Claim 12 recites the limitation “possibly cutting it” in line 3 from the bottom. It is unclear if the limitation requires the tightening mechanism is configured to cut or not. Does it require cutting it? Or does it not?	
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-12 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by XU (CN 108945564).
Regarding claim 1, XU discloses a cable tie mounting tool (Fig. 25-29), comprising: an upstream jaw (bottom jaw 2 is upstream see Fig. 28-29) having a concave upstream guidance path portion (see Fig. 25 – jaw is concave so that the strap can be entered) for a strap of a cable tie (06) with a first upstream end (left end of 2 as viewed in Fig. 27-29) and a first downstream end (right end of 2) seen along a guidance direction (left to right direction- moving direction of strap along the upstream jaw); a downstream jaw (upper jaw 51-542) having a concave downstream guidance path portion (portion where strap passes) for the strap of the cable tie with a second upstream end (right side as viewed in Fig. 28) and a second downstream end (left side end), wherein the upstream jaw and the downstream jaw are movable relative (see Fig. 27-28) to each other such that the first downstream end and the second upstream end may be close to each other or remote from each other, such as to form a common concave guidance path (see Fig. 28 where the strap is passing) for the strap of the cable tie when being close to each other; a placing mechanism (12, 30 see Fig. 44-53 and [0151]) configured to place a cable tie portion along the common concave guidance path by pushing it strap-end-first along the common concave guidance path starting at an upstream end of the upstream jaw and pushing it in downstream direction; an insertion mechanism (51) for feeding a strap end of the cable tie through a cable tie head of the cable tie (see Fig. 28-29); a tightening mechanism (611, 612, 621, 622) for tightening the cable tie; and a length adjustment mechanism (51) for adjusting a length of the common concave guidance path (see Fig. 28-29: guide path adjusts as 51 moves).  
Regarding claim 2, XU discloses the cable tie mounting tool according to claim 1, wherein the length adjustment mechanism comprises, at one of the jaws, a pivotable path portion (51 is a path that the strap follows) in one of the guidance path portions for length adjustment by a first pivoting movement (pivoting movement as shown in Fig. 28-29) of the pivotable path portion around its pivot radially inward or radially outward (see Fig. 28-29).  
Regarding claim 3, XU discloses the cable tie mounting tool according to claim 1, wherein the insertion mechanism comprises, at one of the jaws, a pivotable path portion (51 is a path that the strap follows) in one of the guidance path portions for feeding the strap end through the cable tie head by a second pivoting movement (pivoting movement as shown in Fig. 28-29) of the pivotable path portion around its pivot radially inward or radially outward (see Fig. 28-29: strap end is fed through the head).  
Regarding claim 4, XU discloses the cable tie mounting tool according to claim 3, wherein the pivotable path portion (51) of the length adjustment mechanism is the same as that of the insertion mechanism, configured to make the first and the second pivoting movement (pivoting movement as shown in Fig. 28-29: this would depend on the length of the strap. For example, when the strap is short, the strap would not meet the head until it reaches a certain pivot point from then, the length of the loop would be adjusted).  
Regarding claim 5, XU discloses the cable tie mounting tool according to claim 4, further comprising a drive mechanism (531) for the pivotable path portion, the drive mechanism having a linear drive (531 is a linear drive cylinder) configured for selectively driving two or more steps in series (examiner interprets that first half of the movement of the cylinder is a first step and the second half is the second step).  
Regarding claim 6, XU discloses the cable tie mounting tool according to claim 4, further comprising a lever (portion of 51 that connects with 512) on the pivotable path portion, extending radially outward, and a linear drive (531) attached to said lever, the linear drive configured for stepwise (examiner interprets that first half of the movement of the cylinder is a first step and the second half is the second step) moving the pivotable path portion.  
Regarding claim 7, XU discloses the cable tie mounting tool according to claim 3, wherein a pivot (511) of the pivotable path portion is nearer to the upstream end (right end as viewed in Fig. 29) of the pivotable path portion than to a downstream end (left end).  
Regarding claim 8, XU discloses the cable tie mounting tool according to claim 3, wherein the pivotable path portion (51) is provided at the downstream jaw (top jaw).  
Regarding claim 9, XU discloses the cable tie mounting tool according to claim 1, wherein the two guidance path portions have a different length (see Fig. 29: top guide path portion is longer), that at the downstream jaw preferably being the longer one, and the length adjustment mechanism (51) being provided at the downstream jaw having a longer guidance path portion.  
Regarding claim 10, XU discloses the cable tie mounting tool according to claim 1, wherein the downstream jaw comprises a concave contoured holder (see Fig. 25: top jaw having concave contour) extending between the second upstream end and the second downstream end, and wherein the length adjustment mechanism comprises at the downstream jaw (top jaw) a pivotable path portion (51) having its upstream end pivotably hinged to the upstream end of the holder and having its downstream end freely movable, wherein the downstream jaw has, at the downstream end of the pivotable path portion, a fixed path portion (path portion of the top jaw minus the pivotable path portion 51), wherein the pivotable path portion, the fixed path portion and a drive mechanism (531) of the pivotable path portion are arranged to guide the strap end of the cable tie towards varying positions along the fixed path portion depending on a pivot position (the level of pivot varys the position of the strap end toward/through the head) of the pivotable path portion.  
Regarding claim 11, XU discloses the cable tie mounting tool according to claim 1, wherein one or more of the path portions have a U-shaped contour (see Fig. 25), the U-shaped contour being open in a radial inward direction and having a width selected in accordance with the width of the strap to be mounted (strap having a width passes through the groove of the U).  
Regarding claim 12, XU discloses a cable tie mounting tool (Fig. 25-29), comprising an upstream jaw (bottom jaw 2 is upstream see Fig. 28-29) having a concave upstream guidance path portion (see Fig. 25 – jaw is concave so that the strap can be entered) for a strap of a cable tie (06) with a first upstream end (left end of 2 as viewed in Fig. 27-29) and a first downstream end (right end of 2) seen along a guidance direction (left to right direction- moving direction of strap along the upstream jaw); a downstream jaw (upper jaw 51-542) having a concave downstream guidance path portion (portion where strap passes) for the strap of the cable tie with a second upstream end (right side as viewed in Fig. 28) and a second downstream end (left side end), wherein the upstream jaw and the downstream jaw are movable relative (see Fig. 27-28) to each other such that the first downstream end and the second upstream end may be close to each other or remote from each other, such as to form a common concave guidance path (see Fig. 28 where the strap is passing) for the strap of the cable tie when being close to each other; a placing mechanism (12, 30 see Fig. 44-53 and [0151]) configured to place a cable tie portion along the common concave guidance path by pushing it strap-end-first along the common concave guidance path starting at an upstream end of the upstream jaw and pushing it in downstream direction; an insertion mechanism (51) for feeding a strap end of the cable tie through a cable tie head of the cable tie (see Fig. 28-29), and a tightening mechanism (611, 612, 621, 622) for tightening the cable tie and possibly cutting it, wherein the insertion mechanism is configured to execute feeding movements (see Fig. 28-29: examiner notes that depending on the length of the strap, the movement of 51 feeds the strap end to the head of the strap) of variable length depending on the length of the cable tie.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU (CN 108945564).
Regarding claim 13, XU discloses the cable tie mounting tool according to claim 12. XU further discloses that [0105] the circumference of the U-shaped groove guide ring is greater than or equal to the length of the cable tie. Which means that XU’s cable tie mounting tool is configured for handling cable ties of variable length as long as the length of the cable tie is smaller than or equal to the U-shaped groove guide. 
However, XU is silent to the variable length with a minimum length of 90 mm and a maximum length of 220 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of XU to be configured for handling cable ties of variable length with a minimum length of 90 mm and a maximum length of 220 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of XU would not operate differently with the claimed cable length and since the length of the cable tie and the size of the device is relative and would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.
Regarding claim 14, XU discloses the cable tie mounting tool according to claim 12.
Although XU discloses wherein a length adjustment mechanism (51) is configured to reduce a guidance path length (See Fig. 28-29).
XU is silent to wherein the length adjustment mechanism is configured to reduce the guidance path length from its maximum length to 80% of the maximum length.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct XU having a specific reduction range of the guidance path length as determining such would result from routine experiments and engineering practice. Specifically, it would depend on the thickness of the material being tied and the relative length of the guidance path length. Further, the applicant has not positively recite any criticality to the selection/determination of specific temperature values or that such solve any stated problem. Accordingly, such determination is not non-obvious and does not in itself render the claimed limitation patentable. It has been held that where, as here, the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725